United States Bankruptcy Appellate Panel
                              FOR THE EIGHTH CIRCUIT




                                     No. 98-6049WM


In re:                                        *
                                              *
Marvin Randolph Scott,                        *
                                              *
         Debtor.                              *
                                              *
Marvin Randolph Scott,                        *
                                              *
         Appellant,                           *
                                              *   Appeal from the United States
               v.                             *   Bankruptcy Court for the
                                              *   Western District of Missouri.
Missouri Department of Revenue,               *
                                              *   [UNPUBLISHED]
         Appellee.                            *


                                 Submitted: June 22, 1998
                                   Filed: June 23, 1998


Before KRESSEL, SCHERMER, and SCOTT, Bankruptcy Judges.

KRESSEL, Bankruptcy Judge.

                                     BACKGROUND

       This case is before the court on the appeal of the debtor of the bankruptcy court’s1
order denying his request for relief from an order. On March 20, 1998, the bankruptcy court



         1
          The Honorable Arthur B. Federman, United States Bankruptcy Judge for the Western
District of Missouri.
entered an order, dated that same date, which directed the debtor to file all of his overdue tax
returns within forty-five days of the date of the order. After conversion of the debtor’s case
from chapter 13 to chapter 7, the debtor requested the bankruptcy court to give him some sort
of relief from that order, claiming that the order was moot.
        In an order dated May 15, 1998, and entered May 18, 1998, the bankruptcy court
denied the debtor’s request. On June 5, 1998, the clerk received a Western Union telegram
purporting to appeal the bankruptcy court’s order. The $105.00 filing fee was not paid and
the bankruptcy court entered an order on June 8, 1998, giving the debtor ten days to pay the
filing fee.

                                       DISCUSSION

       A notice of appeal must be filed within ten days of the date of the entry of the order.
Fed. R. Bankr. P. 8002(a). In this case, the last day to timely file a notice of appeal was
May 28, 1998, and the debtor’s notice of appeal was obviously late. In the absence of a
timely notice of appeal, this court lacks jurisdiction over the appeal. Crockett v. Lineberger,
205 B.R. 580 (B.A.P. 8th Cir. 1997).

                                      CONCLUSION

       Because we lack jurisdiction, this appeal is dismissed.

       A true copy.

              Attest:

                        CLERK, U.S. BANKRUPTCY APPELLATE PANEL FOR THE
                        EIGHTH CIRCUIT.




                                               2